UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 14, 2012 Servotronics, Inc. (Exact name of registrant as specified in its charter.) Commission File Number: 001-07109 Delaware 16-0837866 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 1110 Maple Street Elma, New York 14059-0300 (Address of principal executive offices, including zip code) (716) 655-5990 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On August 14, 2012 Servotronics, Inc. issued a press release announcing its financial results for the period ended June 30, 2012. The press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. The information set forth in Items 2.02 and 9.01 of this Form 8-K shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of Servotronics, Inc., whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01. Financial Statements and Exhibits The following are filed as exhibits to this Current Report on Form 8-K: 99.1Servotronics, Inc. Press Release issued on August 14, 2012. Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 14, 2012 Servotronics, Inc. By: /s/ Cari L. Jaroslawsky, Chief Financial Officer Cari L. Jaroslawsky Chief Financial Officer Exhibit Index Exhibit No. Description Servotronics, Inc. Press Release issued on August 14, 2012
